Alfred S. Floyd filed a petition for divorce against Maurine Sorenson Floyd, in which he alleged the date and place of marriage, the date of separation, and among other things, that the defendant "was habitually intoxicated, was very profane in her language and abusive to your petitioner, frequently cursing him and threatening him, calling him vile and vulgar names. . . Said defendant had an unchangeable habit of drinking day and night with anyone who offered her a drink. . . When plaintiff went to his home, he found it in a terrible condition, with beds not made, the floors dirty, and the dishes unwashed. . . Defendant was an habitual drunkard, drank to excess, and constantly visited beer saloons where she stayed until late hours at night. . . She cursed him, and told him to `go to hell.' . . The defendant was further cruel to plaintiff in that she suffered multiple laziness, and refused to take baths, and carried on her person unmistakable vile and loathsome odors, which was repulsive to your petitioner and the general public. . . Said conduct was willful and deliberate and has not been condoned, and caused your petitioner untold mental anguish and suffering. . . Plaintiff has no property, hence no schedule." Held:
A general demurrer to the petition was properly overruled. Likewise, numerous grounds of special demurrer, which were not argued in this court except by a general insistence on all grounds of demurrer, were properly overruled. See Holcombe
v. Holcombe, 197 Ga. 105 (27 S.E.2d 687), and cit.
Judgment affirmed. Bell, C. J., Jenkins, P. J., Duckworth and Atkinson, JJ., concur.
                        No. 15188. JUNE 5, 1945.